Citation Nr: 1718803	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran had service in the United States Naval Reserve for approximately two weeks in May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded this issue in January 2015 and January 2016.  

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).   As the required notifications have not been sent in regard to the issues of entitlement to service connection for: bilateral eye disorder, bilateral knee disorder, bilateral wrist disorder, and for a back disorder, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.






FINDING OF FACT

The Veteran's asthma was noted at the time of entrance into service, and the probative competent evidence is against a finding that there was a permanent increase in severity of the Veteran's preexisting asthma during service.  


CONCLUSION OF LAW

The requirements for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A VCAA notice letter was sent to the Veteran in December 2011.

Analysis

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

With respect to the issue of service connection for asthma, the presumption of sound condition on service entrance does not apply because asthma was noted on the Veteran's March 1986 Report of Medical History.  The physician also noted that the Veteran had childhood asthma at age seven, and that he exhibited shortness of breath with asthma and no recurrences.  Therefore, the issue thus becomes whether the Veteran's preexisting disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a preexisting disease or injury is noted entrance, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

In addition, usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the severity of the preexisting disability.  38 C.F.R. § 3.306(a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden then shifts to the Government to show by clear and unmistakable (obvious or manifest) evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that his preexisting asthma was permanently aggravated during his service, resulting in his current asthma disability.  Specifically, he asserted that the seawater around the base made his chronic asthma return.  The Veteran indicated that his asthma had been gone prior to entering service and that it returned when he had an asthma attack on base.  The Veteran also asserted in a written statement that he is currently taking albuterol for his symptoms and that his condition has worsened since separation.

When the Veteran began training for the Naval Reserve he sought treatment for asthma and asserted that he had a history of asthma; he indicated that he did not participate in school sports because of his asthma.  At the time the Veteran's civilian physician was contacted and confirmed that the Veteran had asthma that had been treated six months prior to entering service.  The Veteran was discharged for his asthma disability with the notation that he did not meet the minimum standards for enlistment.  The Medical Evaluation Board found that the Veteran was enlisted in error and specifically indicated that the Veteran had no unfitting physical disability incurred in or aggravated by active military service.  

In August 2016 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported that he had asthma as a child from ages five to eleven and that his asthma went away when he was fourteen years old.  He reported going to the emergency room and being hospitalized for his asthma during childhood.  The Veteran reported that during service he woke from sleep with acute wheezing and that he was treated at the Naval Hospital emergency room, and he was medically discharged thereafter.  The Veteran reported having continuous asthma-related symptoms at the time of examination.

The VA examiner diagnosed the Veteran with asthma, but found that the Veteran had no present asthma attacks with episodes of respiratory failure, and no physician visits for asthma.  Around the time of examination the Veteran had a chest x-ray that showed no evidence of an acute cardiopulmonary process.  He had pulmonary function testing that showed pre-bronchodilator FVC at 89 percent predicted and FEV-1 at 80 percent predicted.  

The VA examiner noted that there was clear and unmistakable evidence that the Veteran's asthma existed prior to his active duty service, and he indicated that the Veteran's preexisting asthma did not undergo an increase in severity beyond the natural scope of the disability during service.  In making this determination the VA examiner noted that the Veteran sought treatment for asthma two days after starting training, and at the time he was not in acute distress and that he was not treated for an acute episode of asthma.  At the time of treatment in service he reported that he had sought treatment for asthma as recently as six months prior to enlistment, and that he had an asthma attack at age 15.  The VA examiner also noted that the Veteran had signed a medical board statement that he was being discharged because of enlistment in error (failure to meet enlistment physical standards).  The VA examiner indicated that when the Veteran sought treatment during service he did not complain of wheezing or shortness of breath, and that there was no flare-up of asthma or increased asthma-related symptoms; he concluded that the Veteran's training began on May 5th, that he was seen at the clinic on May 7th, and that he was medically boarded on May 12th.  

After careful consideration, the Board finds that service connection for asthma is not warranted because the evidence does not support a finding that the preexisting asthma worsened in severity during service.  The Board notes that temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determination of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened. Davis, supra.  In this case, there was not even evidence of a flare-up of the Veteran's asthma.  He was not in acute distress at the time of his treatment and he did not exhibit wheezing and shortness of breath.  Moreover, as soon as it was discovered that the Veteran had ongoing asthma, he was discharged promptly suggesting that there was insufficient time to develop an aggravating condition.  The Board notes that the Veteran has not referred to any specific incident that caused his asthma aggravation during his brief period of service.    

The Board acknowledges the Veteran's contentions that his asthma had gone away when he was 14 and that it reappeared during service and has worsened since separation from service.  However, while a veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute symptoms to a disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). To the extent that the Veteran's contentions indicate a worsening of his asthma during his period of service, they are not competent, as he does not possess the required medical expertise to render such an opinion.  In any event, the Board finds the VA medical opinion provided in August 2016 to be more probative evidence as to whether the Veteran's preexisting condition permanently increased in severity during service or whether his current complaints are otherwise related to service.  Notably, the VA examiner was aware of the Veteran's complaints and medical history yet found no aggravation during service.  

As the most probative evidence is against a finding that the Veteran's preexisting asthma was aggravated by his period of service, the presumption of aggravation does not attach and the burden of rebuttal does not shift to the Secretary.  Given this, the Board concludes that the requirements for service connection for asthma have not been met.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-57. 


ORDER

Entitlement to service connection for asthma is denied.




____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


